DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4-7, 9-10, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 4, 1,7,2-3,5-6,1,4 of U.S. Patent No. 11228729. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application claims 1 and 4 are encompassed by patented claim 1 or 4.

Application claims 5-7 are encompassed by patented claims 7 and 2-3, respectively.

Application claims 9-10 are encompassed by patented claims 5-6, respectively.

Application claims 15-16 are encompassed by patented claims 1 or 4, respectively.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 4 of U.S. Patent No. 11228729 in view of Gohda (US2002/0154226).

Regarding claim 12, patented claim 1 or 4 does not disclose: “wherein the second circuitry is further configured to encode the processed image signal based on one of a MPEG-4 standard, a H264 standard, a H265 standard, or a motion JPEG standard”.
In an analogous of art, Gohda discloses moving stream images that are fetched to an mpeg circuit 104 or jpeg circuit 105 and sent to a network interface ([0029; 0055]).  In light of the teaching from Gohda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode moving stream images based on mpeg/jpeg circuit.  The modifications thus provide a means for encoding and transferring jpeg or mpeg images to a network.

 Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 4 of U.S. Patent No. 11228729 in view of Oshima (US2003/0152038).
Regarding claim 13, patented claim 1 or 4 fails to explicitly disclose the imaging device according to claim 1, wherein the address is a MAC address.
In an analogous of art, Oshima discloses an image server or cameras 20 or 70  that broadcast transmission package in a private network 70 wherein the transmission packet including IP address and Mac address for private network communication (Fig. 4 or 1; [0028-0031]).  In light of the teaching from Oshima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include MAC address in a transmission package.  The modifications thus provide a means transmitting transmission packages via  a private network.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 4 of U.S. Patent No. 11228729.
Regarding claim 14, patented claim 1 or 4 fails to discloses: “the imaging device according to claim 1, wherein the imaging device is mounted on a vehicle”.
Official Notice is taken that it is well known and expected in the art to mount imaging device into a vehicle for capturing backup video images or surrounding images.  Therefore, it would have been obvious to one of ordinary skill in the art to modify patented claim 1 or 4 to mount the imaging device on a vehicle. The modifications thus provide a means for capturing surrounding images or backup video images.

Allowable Subject Matter

Claims 2-3, 8, 11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 2, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging device according to claim 1 further in combination with: “wherein the first data interface is a mobile industry processor interface (MIPI)”.

Regarding claim 3, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging device according to claim 1 further in combination with: “wherein the second data interface is one of a media independent interface (MII) or a reduced gigabit media independent interface (RGMIN)”.
Regarding claim 8, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging device according to claim 7 further in combination with: “wherein the determined standard comprises IEEE 802.1AS standard”.

Regarding claim 11, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging device according to claim 1 further in combination with: “wherein the first circuitry is further configured to output the processed image signal through the first data interface without compression”.

Regarding claim 17, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging system according to claim 15 further in combination with: “wherein the first data interface is a mobile industry processor interface (MIPI)”.

Regarding claim 18, the prior art of Gohda discloses a camera for encoding moving video stream by an mpeg or jpeg encoder in order to transmit the encoding images to a network. The prior art of Oshima discloses a camera server to transmit transmission package via private network using IP and/or mac addresses. The prior art of Takashi (US2004/0179609) discloses when a JPEG 2000 file is externally input via network, the file is transferred from network interface 7 to memory block 3 via a path "a" firstly. An encoded data constructing a JPEG file is stored in memory block 3, and transferred to Codec 4 via a path "b" sequentially. The prior art of Ohsawa (US2003/0184651) discloses image obtaining and sending process of the camera server 100-002 creates and sends moving image information in the Motion-JPEG format, the stream conversion process converts the format from Motion-JPEG into, for example, MPEG-4. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the  imaging system according to claim 15 further in combination with: “wherein the second data interface is one of a media independent interface (MII) or a reduced gigabit media independent interface (RGMIN)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/03/2022